DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 9/08/2021. As per the amendment, claims 1 and 4-5 have been amended, claims 3 and 13 have been cancelled, and claims 17-24 have been added. Thus, claims 1, 4-12, 14, and 16-24 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the term language “the upwardly extending ridge” in line 2. However, it is unclear what ridge is being referred to. Claim 4 introduced “an upwardly extending ridge” in line 2, which appears to be a wholly separate structure from the “ridge disposed on a top surface of the valve and extending upwardly” as introduced in claim 1 lines 7-8. For the 
Claim 17 recites the term “the ridge” in line 2. It is unclear which ridge is being referred to, between the “upwardly extending ridge” of claim 5 line 2, and the “ridge disposed on a top surface of the valve and extending upwardly” as introduced in claim 1 lines 7-8, which appear to be different ridges. For the purposes of examination, the ridge will be understood to refer to the same ridge as claim 4.
Claim 18 recites the term “the ridge” in line 2. It is unclear which ridge is being referred to, between the “upwardly extending ridge” of claim 5 line 2, and the “ridge disposed on a top surface of the valve and extending upwardly” as introduced in claim 1 lines 7-8, which appear to be different ridges. For the purposes of examination, the ridge will be understood to refer to the same ridge as claim 4.
Claim 19 recites the term “the ridge” in line 2. It is unclear which ridge is being referred to, between the “upwardly extending ridge” of claim 5 line 2, and the “ridge disposed on a top surface of the valve and extending upwardly” as introduced in claim 1 lines 7-8, which appear to be different ridges. For the purposes of examination, the ridge will be understood to refer to the same ridge as claim 4.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 16, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US Pat. 8,757,156) in view of Japuntich et al. (US Pat. 5,509,436).
Regarding claim 1, Martin discloses a personal respiratory protection device comprising a main body (see mask body 12 in Fig. 1) carrying an exhalation valve (see unidirectional valve 20 in Fig. 1), the exhalation valve comprising two curved side walls (see the valve 20 in Figs. 2 and 6 where cover 50 forms the sidewalls, and are curved) that form a grip region that is grippable in use by a user (see Fig. 2 where the cover 50 along with upper surface 54 (especially the part of upper surface 54 seen in Fig. 2 located at the top right of the figure, forming a larger curved section of the upper surface between numerals 40 and 50) forms a grip region which is capable of being gripped by a person), wherein each curved side wall has an inwardly extending mid-portion (see annotated Fig. 6 below where each of the side walls of cover 50 has a plurality of mid-portions which extend inward toward the mask and the interior of the valve) and outwardly extending base and upper sections (see annotated Fig. 6 below where the upper section and base section each extend outward (either transversely or laterally) away from the mask and the interior of the valve), wherein the inwardly extending mid-portion extends toward an interior of the exhalation valve (see annotated Fig. 6 below where the mid-portion 

    PNG
    media_image1.png
    345
    586
    media_image1.png
    Greyscale

Martin does not disclose that the grip region further comprises a ridge disposed on a top surface of the valve and extending upwardly from the top surface. It is noted that Martin does have a top surface of the grip region (see Fig. 2, where upper surface 54, and especially the part between numerals 40 and 50 form a top surface of the grip region).
However, Japuntich teaches a similar valve device for a respiratory mask, where an upper surface of the valve includes at least one ridge that extends up from the top surface (see Fig. 7, where an upper surface of the valve has ribs 58 which are for structural support and aesthetics; see Col. 10 lines 58-60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of Martin to have at least one rib extending up from it as taught by Japuntich, as it would provide additional structural support to the valve in addition to being aesthetically pleasing (Japuntich; Col. 10 lines 58-60). 

Regarding claim 16, the modified Martin device has the curved side walls further comprise a textured surface that is adapted to indicate to the user the location of the grip region (Martin; see annotated Fig. 6 above where the sides of the cover 50 have the plurality of vents 56 and inwardly extending mid-portions between them which are able to be both seen and felt by a user, the fingers being able to feel the change in texture between the vents and the walls around them, as well as the corners of the vent, which visually indicate where the grip region is, where the capability of a surface to be indicia is an intended use limitation).
Regarding claim 20, the modified Martin device has the valve is adhered to the main body (Martin; see Fig. 1 where valve 20 is attached to mask body 12; see also Col. 7 lines 64-67).
Regarding claim 24, the modified Martin device has the device is a respirator (Martin; see Fig. 1 where the face mask 10 is a respirator, consistent with the Applicant’s use of the term respirator as seen on page 1 lines 15-17 of the specification, in the background section).
Claims 1, 4-5, 9-10, 12, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (US Pat. 6,604,524) in view of Martin in view of Japuntich.
Regarding claim 1, Curran discloses a personal respiratory protection device comprising a main body (foldable respiratory mask 102 in Fig. 12) carrying an exhalation valve (exhalation valve 100 in Fig. 12), the exhalation valve having a grip region that is grippable in use by a user 

    PNG
    media_image2.png
    280
    271
    media_image2.png
    Greyscale


However, Martin teaches a similar mask device with an exhalation valve, where the valve has two curved side walls that from a grip region (see Figs. 2 and 6 where valve 20 has cover 50, which is a sidewall of the valve, with the shape being curved so that it both better conforms to the curvature of the mask, and to help reduce the size of the vents in order to better protect them against damage; see Col. 2 lines 64-67 to Col. 3 lines 1 -16), wherein each curved side wall has an inwardly extending mid-portion (see annotated Fig. 6 below where each of the side walls of cover 50 has a plurality of mid-portions which extend inward toward the mask and the interior of the valve) and outwardly extending base and upper sections (see annotated Fig. 6 below where the upper section and base section each extend outward (either transversely or laterally) away from the mask and the interior of the valve), wherein the inwardly extending mid-portion extends toward an interior of the exhalation valve (see annotated Fig. 6 below where the mid-portion prongs extend inward towards the interior of the exhalation valve) and outwardly extending base and upper sections extend away from the interior of the exhalation valve (see annotated Fig. 6 below where the base portion and upper 

    PNG
    media_image1.png
    345
    586
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewalls of the valve of Curran to be curved side walls as taught by Martin as it would help the valve conform to the shape of the mask body, while providing the benefit of allowing for smaller vent holes which help protect the vent from damage (Martin; see Col. 2 lines 64-67 to Col. 3 lines 1-16). It is understood that the curved side walls of the modified Curran device, as modified by Martin, has the inward and outward extending portions, and that they are included in the modification of the sidewalls of Curran.
The modified Curran device lacks a detailed description of the grip region further comprises a ridge disposed on a top surface of the valve and extending upwardly from the top 
However, Japuntich teaches a similar valve device for a respiratory mask, where an upper surface of the valve includes at least one ridge that extends up from the top surface (see Fig. 7, where an upper surface of the valve has ribs 58 which are for structural support and aesthetics; see Col. 10 lines 58-60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of the modified Curran valve to have at least one rib extending up from it as taught by Japuntich, as it would provide additional structural support to the valve in addition to being aesthetically pleasing (Japuntich; Col. 10 lines 58-60). 

    PNG
    media_image3.png
    280
    271
    media_image3.png
    Greyscale

	Regarding claim 4, the modified Curran device has everything as claimed, including the grip region has an upwardly extending ridge on each side of the valve (Curran; see annotated 
	Regarding claim 5, the modified Curran device has everything as claimed, including the upwardly extending ridge has an outwardly extending rib (Curran; see annotated Fig. 10.3 below, where the marked upwardly extending rib from annotated Fig. 10.2 above has the now marked outwardly extending rib, which extends outward from the valve to form opening 112).

    PNG
    media_image4.png
    280
    271
    media_image4.png
    Greyscale

	Regarding claim 9, the modified Curran device has everything as claimed, including the main body comprises: an upper panel (Curran; upper panel 124 in Fig. 12), a central panel (Curran; central panel 122 in Fig. 12), and a lower panel (Curran; lower panel 126 in Fig. 12), the central panel being separated from each of the upper and lower panels by a first and second fold, seam, weld or bond, respectively (Curran; fold lines 226 in Fig. 18 which divide the upper panel from the central panel and the central panel from the lower panel by two separate folds; 
	Regarding claim 10, the modified Curran device has everything as claimed, including the device has a multi-layered structure (Curran; multi-layer composite web 214 in Fig. 16) that comprises a first inner cover web (Curran; inner cover web material 212 in Fig. 16; see also Col. 16 lines 20-43), a filtration layer that comprises a web that contains electrically-charged microfibers (Curran; filtration material 210 in Fig. 16; see also Col. 18 lines 34-56), and a second outer cover web (Curran; outer cover web 200 in Fig. 16; see also Col. 16 lines 20-43), the first and second cover webs being disposed on first and second opposing sides of the filtration layer, respectively (Curran; see Fig. 16 where inner cover web material 212 and outer cover web material 200 are on opposite sides of the multi-layer composite web 214), wherein the nose conforming element is attached to the second cover web (Curran; see Col. 17 lines 3-6 where the nose clip can be on the outer surface of the outer cover web).
	Regarding claim 12, the modified Curran device has everything as claimed, including a headband that comprises an elastomeric material, the headband being secured to the main body (Curran; see Col. 15 lines 59-63).
Regarding claim 20, the modified Curran device has the valve is adhered to the main body (Curran; see Figs. 12 and 14 where valve 100 is attached to respiratory mask 102).

Regarding claim 24, the modified Curran device has the device is a respirator (Curran; see respiratory mask 102 in Figs. 12 and 14 where the respiratory mask 102 is a respirator, consistent with the Applicant’s use of the term respirator as seen on page 1 lines 15-17 of the specification, in the background section).
Claims 6-8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Curran in view of Martin and Japuntich as applied to claims 1 and 5 above, respectively, and further in view of Lustenberger et al. (US Pub. 2010/0051031).
Regarding claim 6, the modified Curran device has everything as claimed, including a grip region on the valve.
The modified Curran device does not have a detailed description that the valve has an indicia to indicate to a user the location of the grip region. It is noted that “indicia” is a broad term that can be construed as merely having color or texture, and that the modified Curran device has some amount of color and texture on the valve that can be considered indicia.
However, Lustenberger teaches a respiratory mask with a valve member (valve 3 of the mask shown in Fig. 4), where the valve has an indicia to indicate to a user the location of that part of the valve (see [0053] lines 1-4 where the valve can be phosphorescently colored) so that the device can be easily seen in dark or vision-obscuring conditions (see [0003] lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the exhalation valve of the 
Regarding claim 7, the modified Curran device has everything as claimed, including wherein the indicia is a coloured region on the valve (Lustenberger; see [0053] lines 1-4).
Regarding claim 8, the modified Curran device, as modified in claim 6, has everything as claimed, including wherein grip region and the indicia are coextensive (Lustenberger; see [0053] lines 1-4 where the grip region is part of the valve, and the whole valve is colored, therefore the indicia and grip region are coextensive).
Regarding claim 17, the modified Curran device, as modified in claim 6, has everything as claimed, including that the curved side walls, the ridge, and the rib form an indicia to the user that the grip region is to be dripped to open and don the respirator (where the modified Curran device has curved side walls (modified from Martin), a ridge and a rib, which together form a surface which could be used an indicia, since indicia is a broad term that can refer to the structures merely having a texture or color. The grip region indicated that it is to be gripped is an intended use limitation, and the structures physically existing allows for them to be gripped upon being seen by the user. However, in the alternative that the mere existence of the structures existing and having dimensions, texture, and color are not sufficient to be indicia, then it is taught by the modification in light of Lustenberger, where the valve includes a colored region of phosphorescence, which would indicate to a user that the structure is there and can be interacted with).
Regarding claim 18, the modified Curran device has the indicia further comprises a textured surface disposed on at least one of the cured side walls, the ridge, or the rib (Martin; 
Regarding claim 19, the modified Curran device has everything as claimed, including the indicia further comprises a colored surface disposed on at least one of the curved side walls, the ridge, or the rib (Lustenberger; see [0053] lines 1-4, where the modified Curran device has been modified to have phosphorescent coloring on the valve).
Claims 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Curran in view of Martin and Japuntich as applied to claim 1 above, and further in view of Gloag et al. (US Pub. 2008/0271740).
Regarding claim 11, the modified Curran device has everything as claimed, including a lower panel (Curran; lower panel 126 in Fig. 12).
The modified Curran device does not have a detailed description that the lower panel has a graspable tab attached to an interior portion of the lower panel, the tab being graspable in use to open the device.
However, Gloag teaches a graspable tab (graspable tab 22 in Fig. 1) attached to a lower panel (see [0054] lines 15-21 where the tab extends from and is thus connected to the lower panel), the tab being graspable in use to open the device (see [0054] lines 15-21 where the tab is used to help open the mask into a usable configuration).

Regarding claim 21, the modified Curran device has the personal respiratory protection device is adapted to be opened and donned by gripping the grip region of the valve and the graspable tab and pulling the graspable tab in a direction away from the exhalation valve (the claim is an intended use limitation, as the grip region and graspable tab need only be “adapted” to be able to be gripped and pulsed to open and don the mask. As such, the modified Curran device has a valve that is capable of being gripped, and the tab of Gloag (graspable tab 22 in Fig. 1) is made to be grabbed in a manner to help the user open the mask (Gloag; [0054] lines 15-21), and as such the necessary structures that can be gripped to open and don the mask are present in the modified Curran device, and equally as capable of being used in the same intended use fashion as the claimed invention).
Regarding claim 22, the modified Curran device has a lower panel.
The modified Curran device lacks a detailed description that the lower panel further comprises a stiffening panel.
However, Gloag further teaches a mask with a plurality of panels, where any combination of panels can include a stiffening layer to support the mask body (see all of [0062]). 
. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Specifically, the newly applied Japuntich reference addresses the new limitation of a ridge on a top surface of the valve and extending upward form the top surface. 
Examiner wishes to again note the 112(b) rejections, where there appear to be two separate ridge structures being claimed. The “upwardly extending ridge” of claim 4-5 does not require being on the top surface nor extending from said top surface, as it is understood to be a different ridge than that of claim 1. Thus, as seen in the above rejections, the ridge of claim 1 is taught by Japuntich, and the ridge of claims 4-5 is part of the Curran device, being two separate ridge structures. Page 11 of the arguments asserts that the alleged ridge of Curran does not extend upwardly from the top surface of the valve as required in claim 1. However, as 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785